DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 3 June 2022 has been entered.  Claims 1 – 34 remain pending in the application.  Claims 38 – 41 are new claims commensurate in scope with claim 1 and therefore are under consideration.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 – 26, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, claim 15 recites “The adhesive system according to claim 1, wherein the polyol intermediate is a polyether or polyester polyol”, but claim 1 recites a prepolymer component made from “one or more polyol intermediate(s)” (l. 3 of the claim).  Accordingly, for those embodiments wherein more than one polyol intermediate exists, it is not clear which polyol intermediate in the singular is referenced.
	Regarding claim 16, claim 16 recites “The adhesive system according to claim 1, wherein the polyol intermediate has a number average molecular weight”, but claim 1 recites a prepolymer component made from “one or more polyol intermediate(s)” (l. 3 of the claim).  Accordingly, for those embodiments wherein more than one polyol intermediate exists, it is not clear which polyol intermediate in the singular is referenced.
	Regarding claim 17, claim 17 recites “The adhesive system according to claim 1, wherein the isocyanate is a polyisocyanate” of particular species, but claim 1 recites a prepolymer component made from “one or more isocyanate(s)” (l. 4 of the claim).  Accordingly, for those embodiments wherein more than one isocyanate exists, it is not clear which isocyanate in the singular is referenced.
	Regarding claim 18, claim 18 recites “The adhesive system according to claim 1, wherein the isocyanate is selected from” particular species, but claim 1 recites a prepolymer component made from “one or more isocyanate(s)” (l. 4 of the claim).  Accordingly, for those embodiments wherein more than one isocyanate exists, it is not clear which isocyanate in the singular is referenced.
	Regarding claim 19, claim 19 recites “The adhesive system according to claim 1, wherein the isocyanate is selected from” particular species, but claim 1 recites a prepolymer component made from “one or more isocyanate(s)” (l. 4 of the claim).  Accordingly, for those embodiments wherein more than one isocyanate exists, it is not clear which isocyanate in the singular is referenced.
	Regarding claim 20, claim 20 recites “The adhesive system according to claim 1, wherein the amount of the isocyanate to the polyol intermediate has an equivalent ratio”, but claim 1 recites a prepolymer component made from “one or more polyol intermediate(s)” (l. 3 of the claim) and “one or more isocyanate(s)” (l. 4 of the claim).  Accordingly, for those embodiments wherein more than one isocyanate exists, it is not clear which isocyanate in the singular is referenced.
	Regarding claim 21, claim 21 recites “The adhesive system according to claim 1, wherein the catalyst is” a particular species, but claim 1 recites a curative component made from “one or more catalyst(s)” (l. 7 of the claim).  Accordingly, for those embodiments wherein more than one catalyst exists, it is not clear which catalyst in the singular is referenced.
	Regarding claim 22, claim 22 recites “The adhesive system according to claim 1, wherein the catalyst is” a particular species, but claim 1 recites a curative component made from “one or more catalyst(s)” (l. 7 of the claim).  Accordingly, for those embodiments wherein more than one catalyst exists, it is not clear which catalyst in the singular is referenced.
	Regarding claim 23, claim 23 recites “The adhesive system according to claim 1, wherein the catalyst is” a particular species, but claim 1 recites a curative component made from “one or more catalyst(s)” (l. 7 of the claim).  Accordingly, for those embodiments wherein more than one catalyst exists, it is not clear which catalyst in the singular is referenced.
	Regarding claim 24, claim 24 depends directly on claim 21.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as claim 21.
	Regarding claim 25, claim 25 recites “The adhesive system according to claim 1, wherein the amount of the catalyst is” within a range, but claim 1 recites a curative component made from “one or more catalyst(s)” (l. 7 of the claim).  Accordingly, for those embodiments wherein more than one catalyst exists, it is not clear which catalyst in the singular is referenced.
	Regarding claim 26, claim 26 recites “The adhesive system according to claim 1, wherein the polyol in the curative component is” a particular species, but claim 1 recites a curative component made from “one or more polyol(s)” (l. 6 of the claim).  Accordingly, for those embodiments wherein more than one polyol exists in the curative component, it is not clear which polyol in the singular is referenced.
	Regarding claim 32, claim 32 recites the limitation “the substrates” in l. 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 32 depends on claim 30, which in turn depends on claim 1, and neither claim 1 nor claim 30 contain any recitations to a substrate.
	Regarding claim 33, claim 33 recites “The urethane adhesive composite according to claim 31 wherein the substrate is selected from” particular species, but claim 31 is directed to a urethane adhesive composite comprising at least two substrates.  Accordingly, it is not clear which substrate of the at least two substrates is being referenced in claim 33.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9, 13 – 20, 26, 30 – 34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgini (US 2015/0159062 A1) in view of Piestert (WO 2015/197644 A1, referencing US 2017/0158838 A1 as an English-language equivalent thereof).
	Regarding claim 1, Giorgini discloses a multi-component urethane adhesive system (“two-part dual cure adhesive composition”: e.g. ¶¶ [0002] – [0084]) comprising: 
(A) a prepolymer component (“first part”, “Part A” comprising “polyisocyanate prepolymer”: e.g. ¶¶ [0002], [0004], [0014], [0015], [0018] – [0042], [0064] – [0069]) made from 
(i) one or more polyol intermediate(s) (e.g. ¶¶ [0013], [0028], [0030], [0038] – [0040], [0042]), and 
(ii) one or more isocyanate(s) (e.g. ¶¶ [0003], [0013] – [0016], [0019], [0021] – [0023], [0028] – [0037], [0042]); and 
(B) a curative component (“second part”, “Part B”: e.g. ¶¶ [0002], [0004], [0014], [0015], [0043], [0063] – [0069]) comprising: 
(i) one or more polyol(s) (e.g. ¶¶ [0014], [0015], [0044] – [0052]), and 
(ii) one or more catalyst(s) (e.g. ¶ [0065]), 
wherein the adhesive system further comprises a halogenated polyether polyol (“fluorinated polyether polyols”: e.g. ¶ [0047]).
	Although Giorgini is not explicit as to the adhesive system further comprising an organo-clay, this feature would have been obvious in view of Piestert.
	Piestert discloses multi-component urethane adhesive systems wherein a thickener is provided capable of enhancing mechanical properties of the adhesive once cured, in particular with respect to stability, and identifies organo-clays as a thickener suitable for such adhesive systems (“inorganic thickener (a1)” which is selected from the “phyllosilicates”, “organoclays” being an example within the “phyllosilicates”: e.g. ¶¶ [0015] – [0139], especially ¶¶ [0019], [0021], [0043] – [0051]).
	Giorgini discloses clays may be used in the adhesive system (e.g. ¶ [0068]) but does not specify species therefor.  Furthermore, Giorgini discloses rheology modifiers can be added (e.g. ¶ [0065]).  Piestert states thickeners, including inorganic thickeners such as organo-clay, modify rheology of adhesive systems (e.g. ¶¶ [0005], [0064]).
	Therefore, it would have been obvious to modify Giorgini’s adhesive system such that it further comprises an organo-clay as Piestert suggests, the motivation being to provide a thickener to the adhesive system and stability to the adhesive once cured.
	Regarding claim 2, in addition to the limitations of claim 1, Giorgini discloses clays are an example of a filler (e.g. ¶ [0068]) and may be used in either of the prepolymer component or the curative component (e.g. ¶ [0065]).  Accordingly, in view of the modifications per Piestert, it would have followed the modification to include the organo-clay is such that the organo-clay is present in the prepolymer component or the curative component.
	Regarding claim 3, in addition to the limitations of claim 1 and/or claim 2, Piestert discloses the organo-clay is a clay mineral chemically modified by an organic compound, e.g. quaternary ammonium compounds (e.g. ¶¶ [0046], [0048], [0049]).
	Regarding claim 4, in addition to the limitations of claim 3, Piestert discloses the organo-clay is a clay mineral chemically modified by a quaternary ammonium compound (e.g. ¶¶ [0046], [0048], [0049]).  
	Regarding claim 5, in addition to the limitations of claim 4, Piestert discloses the quaternary ammonium compound comprises, e.g., two alkyl groups of C1-30, or at least one alkyl group of C1-4 and at least one alkyl group of C12-22 (general formula “(C1-10-alkyl)n(C12-22-alkyl)m(benzyl)pN*X-” where n is 1 or 2 and m is 1 or 2: e.g. ¶ [0048]).
	Regarding claim 6, in addition to the limitations of claim 4, Piestert discloses the quaternary ammonium compound comprises an aralkyl group (benzyl: e.g. ¶ [0048]).
	Regarding claim 7, in addition to the limitations of claim 1, although Piestert does not explicitly state the organo-clay comprises about 5 to about 30 wt % of the organic compound by total weight of the organo-clay, Piestert uses the organic compound to surface treat the organo-clay which serves, at least in part, as a thickener (e.g. ¶¶ [0043] – [0051]).  Accordingly, the amount of the organic compound is therefore based on the amount necessary to render the organo-clay suitable for use as a thickener, and the particular amount is chosen based on the chemical formula of the organic compound and the clay being treated therewith (e.g. ¶¶ [0048], [0049]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the organo-clay to comprise about 5 to about 30 wt % of the organic compound by total weight of the organo-clay in order to provide an organo-clay suitable for its purpose as a thickener in the adhesive system.
	Regarding claim 8, in addition to the limitations of claim 1, Piestert discloses the organo-clay is selected from the group consisting of an organo-sepiolite and an organo-palygorskite (e.g. ¶ [0046]).
	Regarding claim 9, in addition to the limitations of claim 1, Giorgini discloses the amount of the clay, i.e. organo-clay when modified in view of Piestert per the discussion in the 35 U.S.C. 103 rejection of claim 1, is varied from 1 to 50 wt %, e.g. 5 to 10 wt %, based upon the total weight of the multi-component urethane adhesive system (e.g. ¶ [0068]), both of these ranges overlapping the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 13, in addition to the limitations of claim 1, Giorgini discloses the halogenated polyether polyol has a number average molecular weight of from about 500 to about 12,000 Daltons, e.g. about 750 to about 2000 Daltons (e.g. ¶ [0046] provides an overarching disclosure for all polyols in the curative component).
	Although Giorgini does not explicitly state the halogenated polyether polyol exhibits a hydroxyl number of from about 200 to about 400 mg KOH/g, in the context of Giorgini’s disclosure whereby the polyether polyol having a plurality of OH groups available for reacting with isocyanate groups to form crosslinks (Giorgini: e.g. ¶ [0015]; Piestert: e.g. ¶¶ [0038], [0075]), one of ordinary skill in the art would have understood the mg KOH/g of the halogenated polyether polyol necessarily dictates the degree of crosslinking and therefore the structural properties of the adhesive once formed, e.g. strength (Giorgini: e.g. ¶¶ [0054], [0079]).  Accordingly, one of ordinary skill in the art would have been motivated to determine a suitable mg KOH/g.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the halogenated polyether polyol with a hydroxyl number of from about 200 to about 400 mg KOH/g in order to satisfy strength requirements of a urethane adhesive.
	Regarding claim 14, although Giorgini is not explicit as to the amount of the halogenated polyether polyol being from about 0.1 to about 10.0 wt % based upon the total weight of the multi-component urethane adhesive system, one of ordinary skill in the art would have understood halogen atoms only form single covalent bonds due to their 1- valence and therefore cannot crosslink, crosslinking being necessary to establishing strength in the adhesive via reaction of isocyanate and hydroxyl groups (Giorgini: e.g. ¶¶ [0015], [0054], [0079]; Piestert: e.g. ¶¶ [0038], [0075]).  However, by virtue of not combusting like oxygen, halogens such as fluorine contribute some flame resistance, which Giorgini finds desirable (e.g. ¶¶ [0065], [0083]).  Accordingly, one of ordinary skill in the art would have been motivated to determine a suitable wt% of halogenated polyether polyol for attaining both of these purposes.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the halogenated polyether polyol in an amount from about 0.1 to about 10.0 wt % based upon the total weight of the multi-component urethane adhesive system in order to provide a desirable balance between strength and fire resistance.
	Regarding claim 15, in addition to the limitations of claim 1, Giorgini discloses the polyol intermediate is a polyether or polyester polyol (e.g. ¶¶ [0038] – [0040]).  
	Regarding claim 16, in addition to the limitations of claim 1, Giorgini discloses the polyol intermediate has a number average molecular weight of from about 500 to about 13,000 Daltons, e.g. about 1000 to about 6000 Daltons (e.g. ¶ [0028]), both of these ranges overlapping or lying within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.      
	Regarding claim 17, in addition to the limitations of claim 1, Giorgini discloses the isocyanate is a polyisocyanate, e.g. polymethylene polyphenyl isocyanate (e.g. ¶ [0034]).  
	Regarding claim 18, in addition to the limitations of claim 1, Giorgini discloses the isocyanate is selected from the group consisting of toluene diisocyanate, diphenylmethane diisocyanates, polymethylene polyphenyl isocyanate, and mixtures thereof (e.g. ¶¶ [0032], [0034]).  
	Regarding claim 19, in addition to the limitations of claim 1, Giorgini discloses the isocyanate is selected from the group consisting of diphenylmethane diisocyanates and polymethylene polyphenyl isocyanate, and the average isocyanate functionality is at least 2 (diphenylmethane diisocyanates have two isocyanate groups, and Giorgini particularly describes polymethylene polyphenylene polyisocyanate: e.g. ¶¶ [0032], [0034]), which overlaps the claimed range since “about 2” encompasses values below 2.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.    
	Regarding claim 20, in addition to the limitations of claim 1, Giorgini discloses the amount of the isocyanate to the polyol intermediate has an equivalent ratio of at least 2.0 based upon the polyol intermediate (“about 2:1” for the general “prepolymer” plus excess: e.g. ¶¶ [0028], [0042]), and wherein the prepolymer component has free NCO groups (“isocyanate terminated prepolymer”: e.g. ¶¶ [0014], [0019], [0041], [0042]).  
	Regarding claim 26, in addition to the limitations of claim 1, Giorgini discloses the polyol in the curative component is a nitrogen-free polyol having a number average molecular weight of from about 500 to about 12,000 Daltons, e.g. about 750 to about 2,000 Daltons (e.g. ¶¶ [0045] – [0052]), both of these ranges overlapping the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.    
	Regarding claim 30, Giorgini discloses a polyurethane adhesive composition comprising reaction products of the multi-component urethane adhesive system as discussed in the 35 U.S.C. 103 rejection of claim 1 (e.g. ¶¶ [0015], [0075]).
	Regarding claim 31, Giorgini discloses a urethane adhesive composite comprising at least two substrates bonded by the urethane adhesive system as discussed in the 35 U.S.C. 103 rejection of claim 1 (e.g. Fig. 1; ¶¶ [0070] – [0072]).
	Regarding claim 32, Giorgini discloses a urethane adhesive composite comprising at least two substrates and the polyurethane adhesive composition of claim 30 between the substrates (e.g. Fig. 1; ¶¶ [0070] – [0072]).  
	Regarding claim 33, in addition to the limitations of claim 31, Giorgini discloses the substrate is, e.g., polymeric material (e.g. ¶¶ [0083], [0084]).
	Regarding claim 34, in addition to the limitations of claim 33, Giorgini discloses the polymeric materials are, e.g., polyolefins (e.g. ¶¶ [0083], [0084]).
	Regarding claim 41, in addition to the limitations of claim 32, Giorgini discloses the substrate is, e.g., polymeric material (e.g. ¶¶ [0083], [0084]).
	Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgini and Piestert as applied to claim 1 above, and further in view of Wang (US 5,606,003 A).
	Regarding claim 10, although Giorgini is not explicit as to the halogenated polyether polyol being derived from homopolymerization of haloepoxides, copolymerization of haloepoxides and alkylene oxides, or etherification of polyhydric alcohols with alkylene oxides or haloepoxides, this feature would have been obvious in view of Wang.  
	Wang discloses halogenated polyether polyols generally for use in urethane adhesives are derived from copolymerization of haloepoxides, e.g. epichlorohydrin, and alkylene oxides (e.g. Col. 3, ll. 51, to Col. 4, l. 41).
	Given their known and successful use for Giorgini’s purposes, it would have been obvious for Giorgini’s halogenated polyether polyol to be one formed by, e.g. copolymerization of haloepoxides and alkylene oxides, as Wang identifies is known in the art in order to successfully form a urethane adhesive from the adhesive system.
	Regarding claim 22, although Giorgini and Piestert are not explicit as to the catalyst being an organomercury or organic bismuth compound catalyst having an organic portion and the organic portion is an alkyl moiety having from about 2 to about 20 carbon atoms, this feature would have been obvious in view of Wang.  
	Wang discloses organomercury or organic bismuth compound catalysts having an organic portion and the organic portion is an alkyl moiety having from about 2 to about 20 carbon atoms for curative components in multi-component urethane adhesive systems to provide appropriate open time or pot life (e.g. Col. 10, l. 49, to Col. 11, l. 18).
	Giorgini discloses proper pot life is suitable for the adhesive system (e.g. ¶¶ [0015], [0017], [0075]).
	Therefore, it would have been obvious to employ an organomercury or organic bismuth compound catalyst having an organic portion and the organic portion is an alkyl moiety having from about 2 to about 20 carbon atoms for a catalyst as Giorgini discloses in order to provide proper pot life.
	Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgini and Piestert as applied to claim 1 above, and further in view of Collin (WO 2016/005551 A1).
	Regarding claim 11, although Giorgini is not explicit as to the halogenated polyether polyol comprising from about 20 to about 50 wt % of halogen atoms by weight of the halogenated polyether polyol, and the halogenated atoms are bromine and chloride atoms, this feature would have been obvious in view of Collin.  
	Collin discloses halogenated polyether polyols for increasing flame resistance in polyurethanes made therewith, wherein the halogenated polyether polyols having the formula

    PNG
    media_image1.png
    156
    706
    media_image1.png
    Greyscale
 
where: R1 and R4 are independently H, methyl, Cl, or B; R2, R3, R5, and R6 are independently H, methyl, ethyl, propyl, and isopropyl; and n and m are independently integers from 0 to 10 (e.g. p. 1, l. 16, to p. 11, l. 31).  From the recited species, an embodiment wherein n = m = 1, R2, R3, R5, and R6 are H, and R1 and R4 are Cl can be observed, wherein the amount of halogen atoms—in this case Cl and Br—is [(2*35.5) + (2*79.9)] / [(30*1) + (8*16) + (16*12) + (2*35.5) + (2*79.9)] = 39.7%, where 35.5 is the atomic mass of Cl, 79.9 is the atomic mass of Br, 1 is the atomic mass of H, 12 is the atomic mass of C, and 16 is the atomic mass of O.  By using other values of n and m as well as different substituents for R1-R6, one of ordinary skill in the art would have readily understood there are other examples both above and below this 39.7%.  For instance, substitution one Cl for Br leaving all other features the same raises the amount of halogenated atoms to 44.0%.  Given the Cl atoms have the effect of improving flame resistance (e.g. p. 1, ll. 16 – 27), one of ordinary skill in the art armed with the above information would have been able to determine a suitable compound and amount of halogenated atoms to effect desired flame resistance to the adhesives if using the same for Giorgini, who desires flame resistance (e.g. ¶¶ [0065], [0083]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a halogenated polyether polyol comprising from about 20 to about 50 wt % of halogen atoms by weight of the halogenated polyether polyol, and the halogenated atoms are bromine and chloride atoms as Collin suggests, the motivation being to provide Giorgini’s adhesive system with desirable flame resistance in the urethane once formed.
	Regarding claim 12, in addition to the limitations of claim 11, although Giorgini is not explicit as to the halogenated polyether polyol comprising from about 25 wt % to about 40 wt % of the bromine atoms by weight of the halogenated polyether polyol and from about 5 wt % to about 10 wt % of the chloride atoms by weight of the halogenated polyether polyol, this feature would have been obvious in view of Collin.
	Collin discloses halogenated polyether polyols for increasing flame resistance in polyurethanes made therewith, wherein the halogenated polyether polyols having the formula

    PNG
    media_image1.png
    156
    706
    media_image1.png
    Greyscale
 
where: R1 and R4 are independently H, methyl, Cl, or B; R2, R3, R5, and R6 are independently H, methyl, ethyl, propyl, and isopropyl; and n and m are independently integers from 0 to 10 (e.g. p. 1, l. 16, to p. 11, l. 31).  From the recited species, an embodiment wherein n = m = 1, R2, R3, R5, and R6 are H, R1 is Br, and R4 is Cl can be observed, wherein the amount of bromine atoms is (3*79.9) / [(30*1) + (8*16) + (16*12) + (1*35.5) + (3*79.9)] = 38.3% and the amount of chlorine atoms is (1*35.5) / [(30*1) + (8*16) + (16*12) + (1*35.5) + (3*79.9)] = 5.7%, where 35.5 is the atomic mass of Cl, 79.9 is the atomic mass of Br, 1 is the atomic mass of H, 12 is the atomic mass of C, and 16 is the atomic mass of O.  By using other values of n and m as well as different substituents for R1-R6, one of ordinary skill in the art would have readily understood there are other examples both above and below these percentages.  Given the Cl atoms have the effect of improving flame resistance (e.g. p. 1, ll. 16 – 27), one of ordinary skill in the art armed with the above information would have been able to determine a suitable compound and amount of halogenated atoms to effect desired flame resistance to the adhesives if using the same for Giorgini, who desires flame resistance (e.g. ¶¶ [0065], [0083]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide halogenated polyether polyol comprising from about 25 wt % to about 40 wt % of the bromine atoms by weight of the halogenated polyether polyol and from about 5 wt % to about 10 wt % of the chloride atoms by weight of the halogenated polyether polyol as Collin suggests, the motivation being to provide Giorgini’s adhesive system with desirable flame resistance in the urethane once formed.
	Claims 21, 23 – 25, and 27 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgini and Piestert as applied to claim 1 above, and further in view of Barker (US 2010/0186897 A1).
	Regarding claim 21, although Giorgini and Piestert are not explicit as to the catalyst being a tin catalyst selected from the group consisting of stannous carboxylates, dialkyl tin salts of carboxylic acids, dialkyltin sulphide, trialkyltin hydroxide, dialkyltin oxide, and dialkyltin chloride and the alkyl is C2-6 alkyl, this feature would have been obvious in view of Barker.  
	Barker discloses a tin catalyst, e.g. dibutyltin sulphide, is useful in multi-component urethane adhesive systems to accelerate urethane chain extension and cross-linking reactions (“dibutylin disulfide” as a species of dialkyltin tin salt: e.g. ¶ [0027]).  By name, dibutyltin sulphide would be understood as a dialkyltin sulphide.
	Giorgini discloses the prepolymer component and the curative component react with one another via crosslinking (e.g. ¶¶ [0015], [0054]).
	Therefore, it would have been obvious to employ a tin catalyst, e.g. dibutyltin sulphide, as Barker suggests for a catalyst as Giorgini discloses in order to provide the correct cross-linking properties.
	Regarding claim 23, although Giorgini and Piestert are not explicit as to the catalyst being a tertiary amine, this feature would have been obvious in view of Barker.
	Barker discloses a tertiary amine is useful in multi-component urethane adhesive systems to accelerate urethane chain extension and cross-linking reactions (e.g. ¶ [0027]).  
	Giorgini discloses the prepolymer component and the curative component react with one another via crosslinking (e.g. ¶¶ [0015], [0054]).
	Therefore, it would have been obvious to employ a tertiary amine as Barker suggests for a catalyst as Giorgini discloses in order to provide the correct cross-linking properties.
	Regarding claim 24, in addition to the limitations of claim 21, as seen in the 35 U.S.C. 103 rejection of claim 21, Barker discloses the catalyst is dibutyltin sulphide (e.g. ¶ [0027]).
	Regarding claim 25, although Giorgini and Piestert are not explicit as to the amount of the catalyst is at least 0.01% by weight based upon the total weight of the curative component, this feature would have been obvious in view of Barker.
	Barker discloses catalysts suitable for accelerating urethane chain extension and crosslinking reactions in a multi-component urethane adhesive system are present in a curative component in an amount of 0.01% to 10% by weight (e.g. ¶¶ [0008], [0027]).
	Giorgini discloses the prepolymer component and the curative component react with one another via crosslinking (e.g. ¶¶ [0015], [0054]).
	Therefore, it would have been obvious to employ an amount of the catalyst which is 0.01% to 10% by weight based upon the total weight of the curative component as Barker suggests as Giorgini discloses in order to provide the correct cross-linking properties.  Barker’s amount of catalyst lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 27, although Giorgini and Piestert are not explicit as to the curative component further comprises from about 0.1 to about 5 parts by weight of amines for every 100 parts by weight of the polyol of the curative component, this feature would have been obvious in view of Barker.
	Barker discloses a curative component for a multi-component urethane adhesive system further comprises amines added to form a pseudo gel and eliminate sag once they come into contact with isocyanate in a prepolymer component (e.g. ¶ [0026]).  Based on the immediacy of the reaction (Barker: e.g. ¶ [0026]), one of ordinary skill in the art would have understood the parts by weight of said amines for every 100 parts by weight of polyol in the curative component should be kept low so as to not react with all of the isocyanate in the prepolymer component.  The fact Barker discloses a low equivalent percentage for the amines (e.g. ¶ [0026]) confirms this statement.  The particular parts by weight will depend on the weight(s) of the amine(s) chosen for the above purpose, examples of such amines being disclosed in Barker’s ¶ [0026].
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the curative component further comprises from about 0.1 to about 5 parts by weight of amines for every 100 parts by weight of the polyol of the curative component, the motivation being to eliminate sag without consuming all of the isocyanate in the prepolymer component. 
	Regarding claim 28, although Giorgini and Piestert are not explicit as to the curative component further comprising one or more isocyanates, this feature would have been obvious in view of Barker.  
	Barker discloses isocyanates are added to a curative component which serve to modify the polyol in increase crosslink density and give a higher modulus (e.g. ¶¶ [0024], [0031]).
	Therefore, it would have been obvious to add one or more isocyanate to Giorgini’s curative component in order to raise the modulus of the adhesive once formed.
	Regarding claim 29, although Giorgini and Piestert are not explicit as to the adhesive system further comprising from about 0.1 to about 15% by weight of molecular sieve in the prepolymer component or the curative component based upon the weight of the component in which it is contained, this feature would have been obvious in view of Barker.
	Barker discloses multi-component adhesive systems wherein the system comprises up to about 30%, e.g. about 2 to about 1%, by weight of molecular sieve in a prepolymer component or a curative component based upon the weight of the component in which it is contained (e.g. ¶¶ [0020], [0022]).  Given Barker states molecular sieves absorb moisture in the component in which it is contained (e.g. ¶ [0022]), one of ordinary skill in the art would have understood the above amounts are suitable for this purpose.
	Additionally, Giorgini desires the finished adhesive to have good moisture barrier performance for protection purposes (e.g. ¶¶ [0017], [0074]).  
	Accordingly, it would have been obvious to modify the adhesive system Giorgini and Piestert disclose such that it further comprises up to about 30%, e.g. about 2 to about 1%, by weight of molecular sieve in a prepolymer component or a curative component based upon the weight of the component in which it is contained as Barker suggests, the motivation being to improve or ensure desirable moisture barrier performance.
	The broad range of molecular sieve Barker discloses encompasses the claimed range whereas the narrow range lies within the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Claims 38 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgini in view of Barker and Piestert.
	Regarding claim 38, Giorgini discloses a multi-component urethane adhesive system (“two-part dual cure adhesive composition”: e.g. ¶¶ [0002] – [0084]) comprising: 
(A) a prepolymer component (“first part”, “Part A” comprising “polyisocyanate prepolymer”: e.g. ¶¶ [0002], [0004], [0014], [0015], [0018] – [0042], [0064] – [0069]) made from 
(i) one or more polyol intermediate(s) (e.g. ¶¶ [0013], [0028], [0030], [0038] – [0040], [0042]), and 
(ii) one or more isocyanate(s) (e.g. ¶¶ [0003], [0013] – [0016], [0019], [0021] – [0023], [0028] – [0037], [0042]); and 
(B) a curative component (“second part”, “Part B”: e.g. ¶¶ [0002], [0004], [0014], [0015], [0043], [0063] – [0069]) comprising: 
(i) one or more polyol(s) (e.g. ¶¶ [0014], [0015], [0044] – [0052]), and 
(ii) at least one catalyst(s) (e.g. ¶ [0065]), 
wherein the adhesive system further comprises a halogenated polyether polyol (“fluorinated polyether polyols”: e.g. ¶ [0047]).
	Although Giorgini is not explicit as to the at least one catalyst being selected from the group consisting of stannous carboxylates, dialkyl tin salts of carboxylic acids, dialkyltin sulphide, trialkyltin hydroxide, dialkyltin oxide, dialkyltin chloride and the alkyl is C2-6 alkyl, an organomercury or organic bismuth compound having an organic portion and the organic portion is an alkyl moiety having from about 2 to about 20 carbon atoms, and a tertiary amine, or the adhesive system further comprises an organo-clay, these features would have been obvious in view of Barker and Piestert.  
	With respect to the catalyst, Barker discloses a tin catalyst, e.g. dibutyltin sulphide, is useful in multi-component urethane adhesive systems to accelerate urethane chain extension and cross-linking reactions (“dibutylin disulfide” as a species of dialkyltin tin salt: e.g. ¶ [0027]).  By name, dibutyltin sulphide would be understood as a dialkyltin sulphide.
	Giorgini discloses the prepolymer component and the curative component react with one another via crosslinking (e.g. ¶¶ [0015], [0054]).
	Therefore, it would have been obvious to employ a tin catalyst, e.g. dibutyltin sulphide, as Barker suggests for a catalyst as Giorgini discloses in order to provide the correct cross-linking properties.
	With respect to the organo-clay, 	Piestert discloses multi-component urethane adhesive systems wherein a thickener is provided capable of enhancing mechanical properties of the adhesive once cured, in particular with respect to stability, and identifies organo-clays as a thickener suitable for such adhesive systems (“inorganic thickener (a1)” which is selected from the “phyllosilicates”, “organoclays” being an example within the “phyllosilicates”: e.g. ¶¶ [0015] – [0139], especially ¶¶ [0019], [0021], [0043] – [0051]).
	Giorgini discloses clays may be used in the adhesive system (e.g. ¶ [0068]) but does not specify species therefor.  Furthermore, Giorgini discloses rheology modifiers can be added (e.g. ¶ [0065]).  Piestert states thickeners, including inorganic thickeners such as organo-clay, modify rheology of adhesive systems (e.g. ¶¶ [0005], [0064]).
	Therefore, it would have been obvious to modify Giorgini’s adhesive system such that it further comprises an organo-clay as Piestert suggests, the motivation being to provide a thickener to the adhesive system and stability to the adhesive once cured.
	Regarding claim 39, in addition to the limitations of claim 38, as seen in the 35 U.S.C. 103 rejection of claim 38, Barker discloses the catalyst is dibutyltin sulphide (e.g. ¶ [0027]).
	Regarding claim 40, in addition to the limitations of claim 38, Barker further discloses the amount of the catalyst is 0.01% to 10% by weight based upon the total weight of the curative component (e.g. ¶¶ [0008], [0027]).  Barker’s amount of catalyst lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  

Response to Arguments
Applicant’s arguments, see p. 8, filed 3 June 2022, with respect to the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant’s arguments, see pp. 8 – 10, filed 3 June 2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant asserts Giorgini fails to describe a multi-component urethane adhesive system comprising three polyols—i.e. the polyol intermediate of the prepolymer component, the polyol of the curative component, and the halogenated polyether polyol—since Giorgini only discloses two polyol components.  The examiner respectfully disagrees.
	Giorgini discloses (with portions of emphasis in bold):
[0046]	Suitable polyols for Part B include those used in the preparation of the polyisocyanate prepolymer described above e.g., diols, triols and mixtures thereof. Preferred polyols include polyester polyols, polyether polyols, polyolefin dials, polydiene block polyols, and combinations thereof. Preferred polyols have a functionality of from about 1.5, or about 2, or about 3 to no greater than 4.0, or no greater than 3.5. Preferred polyols have a Tg less than 10° C., or even less than 0° C., and a number average molecular weight of from about 500 g/mole to about 12000 g/mole, or from about 750 g/mole to about 2000 g/mole.

Accordingly, recognizing the presence at least one polyol intermediate in Giorgini’s prepolymer component (e.g. ¶¶ [0013], [0028], [0030], [0038] – [0040], [0042]), it is clear from the above passage Giorgini allows for more than one polyol in the curative component, at least one of which suitably being a fluorinated polyether polyol and thus a halogenated polyether polyol.  Moreover, Giorgini’s ¶ [0060] allows for other polyols to be included.  Since the claims do not require the halogenated polyether polyol to be in the prepolymer component, the curative component, or another component, Giorgini reasonably reads upon claim 1 when viewed in light of the modifications Piestert suggests.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783             



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783